Case 7:19-mj-10989-MRG Document 11 Filed 04/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, 7:19-MJ-10989(MRG)
Plaintiff,
JUDGMENT
-against-
Bryan J. Flynn,
Defendant.

 

The issues in the above entitled action having been brought on before the Honorable
Martin R. Goldberg, United States Magistrate Judge, and the Court thereafter, on December 30,
2020 accepted the defendant’s plea of guilty to the charge of Driving While Ability Impaired, in
violation of the provisions of New York Vehicle and Traffic Law § 1192.1, in full satisfaction of
the Misdemeanor Complaint filed on November 22, 2019 and it is,

ORDERED, ADJUDGED AND DECREED that the defendant Bryan J. Flynn is
sentenced to:

(1) Ninety (90) days suspension of New York State driving privileges (with a twenty (20)

day stay to January 19, 2021),

(2) Attend a session for Victim Impact Panel on January 21, 2021, or a date set forth by

the Victim Impact Panel administration,

(3) A fine in the amount of $350.00 with time to pay White Plains by January 28, 2021,

or appear before this Court on January 29, 2021 at 9:00 a.m. to show cause why the

fine was not paid.

SO ORDERED:

 

Hon. Marti(. Goldbes.,
United States-Magistraté Judge
Dated: i & WN
Poughkeepsie, N.Y.
